Citation Nr: 0432319	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for disc bulging of the lumbar spine with 
osteophytes, and degenerative disc disease (DDD) of the 
thoracic spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to May 
1985, and from March 1988 to December 1998.

This appeal arose from an April 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
disc bulging of the lumbar spine with osteophytes and DDD of 
the thoracic spine (assigned a 20 percent disability 
evaluation) and a cervical spine disability (assigned a 10 
percent disability evaluation).  

The Board notes that a statement of the case addressing other 
issues was sent to the veteran in February 2004, but a 
substantive appeal was not thereafter filed.  38 C.F.R. 
§ 20.200 (2004) (an appeal to the Board consists of a timely 
filed notice of disagreement, and after a statement of the 
case is issued, a timely filed substantive appeal).  


REMAND

The veteran has asserted that his low back and cervical spine 
disorders are more disabling than the current disability 
evaluations would suggest.  Therefore, he believes that 
increased evaluations should be assigned.

A review of the record reveals that the veteran was last 
examined by VA in 1999.  Given the veteran's arguments, the 
Board finds that another VA examination would be useful in 
this case, especially because an examination that is over 5 
years old may no longer reflect the current degree of 
severity of the veteran's disability.  In addition, the 
rating criteria used in evaluating disc disease changed twice 
during the pendency of this appeal, effective September 23, 
2002, and September 26, 2003, and rating criteria for 
evaluating other disabilities of the spine changed once, 
effective September 26, 2003.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003).  The 
veteran's disabilities have not been evaluated based on these 
new criteria.

The veteran has also alleged that there are private records 
available that should be considered prior to a final 
decision.  An attempt to obtain these records should be made.

Finally, when he filed his March 2003 appeal, the veteran 
requested assistance by way of formal representation in the 
prosecution of his appeal.  Consequently, he should be given 
opportunity to appoint a representative.  

This case is REMANDED for the following:

1.  The veteran should be told of his 
options in selecting a representative.  
He should be given opportunity to appoint 
one, if he still desires to do so.  

2.  The RO should contact the veteran and 
request that he provide all private 
outpatient records concerning treatment 
for his back and cervical spine 
disorders.  If the veteran is unable to 
obtain these records, he should sign and 
return to VA authorization forms 
permitting VA to obtain these records on 
his behalf.  All attempts to obtain these 
records must be documented for the 
record.  If they cannot be obtained, it 
should be so documented for the record.

3.  Once the records requested above have 
been obtained and associated with the 
claims folder, the veteran should be 
afforded VA orthopedic and neurologic 
examinations in order to fully evaluate 
the current degree of severity of the 
service-connected lumbar, thoracic, and 
cervical spine disorders.

The examination report must indicate 
whether the DDD of the lumbar and 
thoracic spine causes severe, recurring 
attacks with intermittent relief or 
whether it causes incapacitating episodes 
having a total duration of at least four 
weeks but less than six weeks during the 
past 12 months.  (For the purposes of 
this evaluation, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician.)  Complete 
ranges of motion of the lumbar, thoracic, 
and cervical spine should also be 
provided, noting whether the limitation 
of motion is slight, moderate, or severe.

The examiner must also note whether there 
is present the inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination, and endurance.  It should 
also be noted whether the veteran suffers 
from painful motion.  Pain, 
incoordination, weakness, or other 
disabling manifestation should be equated 
to increased loss of motion beyond what 
is shown clinically.  All range of motion 
studies and other findings necessary to 
apply both old and new rating criteria 
should be made.  A complete rationale for 
all opinions expressed must be provided.

4.  The RO should then re-adjudicate the 
veteran's claims.  If any benefit sought 
remains denied, the veteran should be 
provided a supplemental statement of the 
case and an opportunity to respond.  The 
supplemental statement of the case should 
include all changes to pertinent rating 
criteria, including those changed 
effective from September 2002 and 
effective from September 2003.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

